DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giftakis et al (U.S. 8,706,237). Regarding claims 1-2, 4-14 and 16-20, Giftakis discloses (Figures 9-10) identifying relevant clinical information for a patient having an implanted neurostimulation system, based on electrical activity of a patient's brain and electrical activity of other patients' brains, the method comprising (col. 16, line 6-col. 18, line 44): obtaining at least one input feature  by a deep learning algorithm from a search record included in a set of search records of other patients; applying a similarities algorithm to the at least one input feature vector and the set of search feature vectors to identify a subset of search records having a measure of similarity with the at least one input record, which measure meets a predetermined criterion; and extracting from a database, clinical information associated with one or more of the search records in the identified subset of search records, the clinical information comprising one or more of detection parameter settings and stimulation parameter settings for a neurostimulation system.
Regarding claims 3 and 15, Giftakis discloses (col. 28, lines 25-48) providing an output comprising information that enables a user device to display at least a portion of the extracted clinical information on a display.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792